 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHERYL OLSON,
                                                   NO: 2:17-CV-0426-TOR
 8                                Plaintiff,
                                                   ORDER ON VOLUNTARY
 9    vs.                                          DISMISSAL WITH PREJUDICE

10    AARP FOUNDATION, a Nonprofit
      Corporation, and SANDRA MOORE,
11    an individual,

12                              Defendants.

13

14          BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

15   Prejudice (ECF No. 122). The stipulation is filed pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii) and provides that the Court is to enter an order

17   dismissing all of the claims and causes of action in the above-captioned case with

18   prejudice and without costs or attorneys’ fees to any party. The Court has

19   reviewed the record and files herein, and is fully informed.

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, all of the claims

 3   and causes of action in the above-captioned case are DISMISSED with prejudice

 4   and without costs or attorneys’ fees to any party.

 5         Any other pending motion is denied as moot.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED September 30, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
